DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received January 28, 2022.  Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al, US 6,686,327.
Schmid et al teach detergent tablets with defoamer granules (see abstract).  An example of such a tablet comprises 24% zeolite A, 22.2% sodium sulfate, and 4% defoamer granule which is polydimethylsiloxane on silanized silica (col. 24, table 1).  Suitable defoaming granules contain 23.5% zeolite, 13% sodium sulfate, 50% water, and wax defoamers, paraffin and amide (col. 22, example 2).  Suitable wax defoamers of the invention besides the paraffin and amide in example 2 include glycerol monooleate (col. 11, lines 4-5) and these defoamers may be applied to support materials precisely as taught in example 2 (col. 11, lines 63-67).  Accordingly, it would have been obvious for one of ordinary skill in the art to use glycerol monooleate as the defoamer in example 2 and to then use that defoaming granule as the defoamer granule in the tablet of table 1 as glycerol monooleate is taught as a suitable defoamer and applying a defoamer to a carrier and using that defoaming granule in a detergent tablet is precisely what is taught by the reference. 
With respect to the pore size of the carrier, Zeolite A is taught as the preferred zeolite of the reference and has a well-known pore size of 5nm.
With respect to the pH, first, the reference teaches these tablets for use in laundry and automatic dishwashing applications, where large amounts of foam are not desirable (col. 1, lines 28-35).  Laundry and dishwashing detergents, for the most part, unless an acidic composition is specifically desired, are in the neutral to slightly alkaline pH range, certainly well within the pH range claimed.  Furthermore, the tablet of table 1 contains alkaline components such as silicates and carbonates, and so the pH will necessarily be in the alkaline range.  Although the precise pH cannot be known without experimentation, persons of skill in the art, formulating a laundry or automatic dishwashing detergent according to the teachings of the reference, would be aware these compositions have a neutral to alkaline pH, and would reasonable expect the tablet of table 1 to have a pH within the range claimed.  
	Applicants have traversed this rejection on the grounds the pore size of the carrier is not disclosed by the reference.  The reference uses zeolite as a carrier, precisely as claimed, and Zeolite A has a pore size of 5 nm.
	Applicants further traverse on the grounds the pH is not disclosed and this is addressed above.
	Applicants further traverse on the grounds there are many possible wax defoamers taught by the reference and so even though glyceryl monooleate is one of them, it should somehow be disqualified.  The examiner disagrees and notes there are essentially only five categories of wax defoamers taught by the reference: amides, fatty alcohols, fatty acids, esters, and waxes, and even though within these categories there are many possible compounds, under the glycerol ester category, there are only five examples, among them glyceryl monooleate.  As mixtures of defoamers (paraffin and amide) are used in example 2, the examiner maintains it would be obvious for one of ordinary skill in the art to add any well-known defoamer taught by the reference even if the number of compounds taught is extensive.
	Finally, applicants state that the wax defoamers are applied to the carrier as a spray, but they are not “sorbed within” the carrier.  As zeolites are porous, and indeed are commonly used as carriers, for example with perfumes, the examiner maintains that any sprayed on material will enter these pores, to at least some degree.
	The examiner maintains all material limitations of the present claims are rendered obvious by the reference, and so the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761